DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 11/03/2022. Claims 1-17 are currently presented in the instant application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothbaum et al. (US Pub. No.: 2011/0192857, hereinafter, “Rothbaum”) in view of Zimmermann (US Patent No.: 10,156,775).
Regarding claim 1, Rothbaum teaches an electronic device attachment system comprising (see figures 59A-59C, 60A-60B and 61A): 
an electronic device case configured to receive and house an electronic device (see figure 1A, case 102, [0138, 0140]); 
a storage component affixed to the electronic device case, configured to hold one or more attachments for at least one of the case and the electronic device; and the one or more attachments held in the storage component (see figures 59A-59C, 60A-60B and 61A, charger 5902 has a storage for storing the attachment such as the plug 5908, [0251-0252]).
It should be noticed that Rothbaum fails to teach the one or more attachments comprises at least one of: a light shield and/or privacy shield, and a plurality of scissor arm sections. However, Zimmermann teaches a plurality of scissor arm sections (see figures 7-11, arm 201 and 202). Note that the applicant use the alternative language such as A or B or C. Examiner select C to exam.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zimmermann into view of Rothbaum in order to provide the attachable extension holders for mobile recording devices such as monopods or Selfie-sticks' which may be collapsible, to give users increased extension and therefore better perspectives while taking photographs or recording audio and video.
 Regarding claim 3, Rothbaum further teaches the electronic device case comprises an attachment mechanism such that the storage component is affixed to the electronic device case via the attachment mechanism (see figure 1B, magnetic attachment mechanism 106 and 110, [0138, 0149]).
Regarding claim 7, Zimmermann further teaches a holder component affixed to the plurality of scissor arm (see figures 7-11, arm 201 and 202).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothbaum et al. (US Pub. No.: 2011/0192857, hereinafter, “Rothbaum”) in view of Zimmermann (US Patent No.: 10,156,775) as applied to claim 1 above, and further in view of Wilcox et al. (US Patent No.: 9,485,557, hereinafter, “Wilcox”).
Regarding claim 2, Rothbaum further teaches charger has a storage for storing the attachment configured to engage the electronic device case to affix the storage component to the electronic device case (see figures 59A-59C, 60A-60B and 61A, charger 5902 has a storage for storing the attachment such as the plug 5908, [0251-0252]). Further, Rothbaum also teaches support accessory attach to the case (see figures 54A-54B, 55-56 and 55A-55B, two legs 5504, [0243]). Rothbaum and Zimmermann, in combination, fails to teach storage components comprises two or more attachment legs configured to engage the case to affix to the electronic device case (see figures 14,15A-15C and 18, accessory 100 or 200, clip case 202, two legs 502, col.12, ln.4-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wilcox into view of Rothbaum and Zimmermann in order to provide the convenient to the user when placing the mobile on the table without holding. 
Regarding claim 4, Wilcox further teaches the storage component comprises an opening for the one or more attachments to enter the storage component when in a non-use position and to exit the storage component when in an in-use position (see figure 15C, two legs 502 store in the device accessory when it is not in use). 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothbaum et al. (US Pub. No.: 2011/0192857, hereinafter, “Rothbaum”) in view of Zimmermann (US Patent No.: 10,156,775) and further in view of Wilcox et al. (US Patent No.: 9,485,557, hereinafter, “Wilcox”) as applied to claim 1 above, and further in view of Hamilton (US Pub. No.: 2020/0404799). 
Regarding claim 5, Rothbaum, Zimmermann and Wilcox, in combination, fails to teach the storage component further comprises a flap component configured to seal the opening. However, Hamilton teaches the storage component further comprises a flap component configured to seal the opening (see figured 6-8, storage accessory 10, cover 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hamilton into view of Rothbaum, Zimmermann and Wilcox in order to secure the items store in the storage from drop out.
Regarding claim 6, Hamilton further teaches the storage component further comprises a door component configured to seal the opening (see figured 6-8, storage accessory 10, cover 26).

Claim(s) 8-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothbaum et al. (US Pub. No.: 2011/0192857, hereinafter, “Rothbaum”) in view of Zimmermann (US Patent No.: 10,156,775) as applied to claim 1 above, and further in view of Polatov (US Patent No.: 4,856,627).
Regarding claim 8, Rothbaum and Zimmermann, in combination, fails to teach one or more telescoping locking leg stands. However, Polatov teaches one or more telescoping locking leg stands (see figures 1 and 3, telescopes 18, storage compartment recesses 28, col.2, ln.57-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Polatov into view of Rothbaum and Zimmermann in order to secure the device from falling when it is standing on the table or flat surface. 
Regarding claim 9, Polatov further teaches the one or more telescoping locking leg stands are affixed to an interior of the storage component and have an ability to pivot to allow each of the one or more telescoping locking leg stands to be moved in differing angles relative to the storage component (see figures 1 and 3-4, telescopes 18, pivot axis 59, storage compartment recesses 28, col.2, ln.57-64, col.4, ln.18-24).
Regarding claim 10, Polatov further teaches in a non-use position, the one or more telescoping locking leg stands are stored in the storage component (see figure 1, telescopes 18, storage compartment recesses 28, col.2, ln.57-64).
Regarding claim 11, Polatov further teaches each of the one or more telescoping locking leg stands comprise one or more legs (see figures 1 and 3, telescopes 18, col.2, ln.57-64).
Regarding claim 13, Polatov further teaches each leg of the one or more legs comprise a foot configured to contact a horizontal surface (see figure 3, rubber feet 52, col.3, ln.56-58).
Regarding claim 14, Polatov further teaches each leg of the one or more legs comprises a locking clip or a holding mechanism (see figure 3, telescoping legs 18 are holding by sets of leg section clamp 48 in an extended position, col.2, ln.60-64).
Regarding claim 15, Polatov further teaches a first subset of the one or more legs is extended from the storage component and extended to a length desired by a user, the locking clip or the holding mechanism is used to maintain the length (see col.3, ln.49-53).
Regarding claim 16, Polatov further teaches the first subset of the one or more legs is extended to a first length and a second subset of the one or more legs is extended to a second length, and wherein the first length differs from the second length (see figures 3-4, there are two leg section clamps 48 and three segments for each leg 18 in an extended position. It is obvious that one skill in the art can use two segments or three segments of each leg to desire the height of the brief case). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothbaum et al. (US Pub. No.: 2011/0192857, hereinafter, “Rothbaum”) in view of Zimmermann (US Patent No.: 10,156,775) and further in view of Polatov (US Patent No.: 4,856,627) as applied to claim 1 above, and further in view of McGill (US Patent No.: 7,624,955).
Regarding claim 12, Polatov teaches each of the one or more telescoping locking leg stands utilize a pin swing about axis to allow each leg of the one or more legs to be moved to different angles in relation to the storage component (see figures 1 and 3-4, telescopes 18, pivot axis 59, storage compartment recesses 28, col.2, ln.57-64, col.4, ln.18-24). Rothbaum, Zimmermann and Polatov, in combination, fails to teach each of the one or more telescoping locking leg stands utilize a ball and socket system to allow each leg of the one or more legs to be moved to different angles in relation to the storage component. However, McGill teaches a stand utilize a ball and socket system to allow each leg of the one or more legs to be moved to different angles in relation to the storage component (see figures 3 and 7, socket 18 for ball 36, receiving slot 20, base 12, col.2, ln.42-67). It is obvious that one skill in the art can modified each pivot axis 59 of telescope stand 18 with socket 18 and ball 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McGill into view of Rothbaum, Zimmermann and Polatov in order to provide three degrees rotational freedom for mounting post.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothbaum et al. (US Pub. No.: 2011/0192857, hereinafter, “Rothbaum”) in view of Zimmermann (US Patent No.: 10,156,775) and further in view of Polatov (US Patent No.: 4,856,627) as applied to claim 1 above, and further in view of Troy et al. (US Pub. No.: 2013/0000174, hereinafter, “Troy”).
Regarding claim 17, Polatov teaches each leg of the one or more legs, allowing each leg of the one or more legs to be pushed out of the storage component for an ease of extending each leg of the one or more legs (see figure4). Rothbaum, Zimmermann and Polatov, in combination, fails to teach each leg of the one or more legs is spring-loaded, allowing each leg of the one or more legs to be pushed out of the storage component by outward pressure of a spring for an ease of extending each leg of the one or more legs. However, Troy teaches each leg of the one or more legs is spring-loaded, allowing each leg of the one or more legs to be pushed out by outward pressure of a spring for an ease of extending each leg of the one or more legs (see figures 8 and 14-15, legs 36 and 38, spring 50, [0030-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Troy into view of Rothbaum, Zimmermann and Polatov in order to stable the device when it stands on the ground or flat surface.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov. The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
				
/TUAN PHAM/           Primary Examiner, Art Unit 2649